U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING 000-31757 SEC FILE NUMBER xForm 10-K oForm 20-F oForm 11-K oForm 10-Q oForm 10-D oForm N-SAR oForm N-CSR For Period Ended: December 31, 2010 o Transition Report on Form 10-K o Transition Report on Form 20-F o Transition Report on Form 11-K o Transition Report on Form 10-Q o Transition Report on Form N-SAR For the Transition Period Ended: Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I - REGISTRANT INFORMATION Full Name of Registrant: Quamtel, Inc. Former Name if Applicable: Address of Principal Executive Office: 14911 Quorum Drive Dallas, Texas 75254 PART II - RULES 12B-25(B) AND (C) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate) x (a) The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, Form 11-K, Form N-SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q, or portion thereof will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant's statement or other exhibit required by Rule 12b-25 has been attached if applicable. PART III - NARRATIVE As reported in Registrant’s Form 8-K filed on February 1, 2011, on January 26, 2011, Quamtel, Inc. (the “Company”) and Mr. William McLaughlin, the Company’s former chief financial officer who joined the Company on December 13, 2010, entered into letter agreement whereby Mr. McLaughlin resigned his employment with the Company effective as of January 26, 2011. Due to the Company’s related staffing constraints, management has been unable to complete its 2010 Form 10-K filing. PART IV - OTHER INFORMATION (1) Name and telephone number of person to contact in regard to this notification Stuart Ehrlich - (972)361-1980. (2) Have all other periodic reports required under section 13 or 15(d) of the Securities Exchange Act of 1934 or section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed? If the answer is no, identify report(s). x Yeso No (3) Is it anticipated that any significant change in result of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? x Yeso No If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. As a result of the Company’s recent acquisitions and product development activities, it expects to report a significantly higher net loss for the year ended December 31, 2010 than the net loss reported for the corresponding 2009 period. Registrant has caused this notification to be signed on its behalf thereunto duly authorized. Date: March 31, 2011 Quamtel, Inc. By: /s/ Stuart Ehrlich Stuart Ehrlich, Chief Executive Officer 2
